United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3619
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Timmie Durrell Cole, Sr.,               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 12, 2009
                                Filed: November 13, 2009
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      In this appeal following remand, federal inmate Timmie Durrell Cole, Sr.,
appeals the district court’s1 denial of his motion for return of property. Having
carefully reviewed the district court’s factual findings for clear error and its
conclusions of law de novo, see United States v. United Sec. Sav. Bank, 394 F.3d 564,
567 (8th Cir. 2004) (per curiam) (standards of review), we conclude the district
court’s decision was correct, see Nunley v. Dep’t of Justice, 425 F.3d 1132, 1139 (8th



      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
Cir. 2005) (government afforded inmate due process when it sent forfeiture notice to
him in care of his attorney). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-